Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on August 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 5, 7 – 9, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BERTIN (US 2019/0310148 A1) (herein after BERTIN `148), and further in view of JANISCH et al (US 2019/0331541 A1) (herein after JANISCH).

	Regarding Claim 1, BERTIN `148 teaches, a torque sensor (Fig. 1, torque sensing assembly 100), comprising: rotor circuitry (Fig. 1: first/top rotor 106 and a second/bottom rotor 108) including a first target coil (Fig. 1: first/top rotor 106) and a second target coil (Fig. 1: second/bottom rotor 108), the first target coil and the second target coil each configured to be disposed coaxially about a torsion element (Fig. 1: torsion bar 104) and to rotate with respect to one another to form a torsion angle (Fig. 1: θRT (the first/top rotor angular change) and θRB (the second/bottom rotor angular change)) in response to rotation of the torsion element when torque is transmitted, —; and stator circuitry (Fig. 1: stator 110) including a first pickup coil system (Fig. 3E: first/top receiver ST) having at least two first pickup coils (Fig. 3E: one or more first coils 302) configured to be disposed coaxially about the torsion element, and a second pickup coil system (Fig. 3E: second/bottom receiver SB) having at least two second pickup coils (Fig. 3E: second coils 304) configured to be disposed coaxially about the torsion element, —, wherein the stator circuitry is configured to calculate the torsion angle (Fig. 5, ¶ 0083; Examiner interpretation: delta angle Δθ  measurable torque) based upon signals induced in the at least two first pickup coils via inductive coupling with the first target coil (Fig. 5, ¶ 0057: This mutual inductance arises due to the rotational symmetry of the rotor and stator) and based upon signals induced in the at least two second pickup coils via inductive coupling with the second target coil (Fig. 5, ¶ 0057: This mutual inductance arises due to the rotational symmetry of the rotor and stator), and wherein each of the first target coil and the second target coil are astatic coils (Figs. 2A, 2C, ¶ 0051; Examiner interpretation: the loops in figs. 2A, 2C are inherently astatic because they only respond to the homogenous magnetic fields from the excitation coil.)
	BERTIN `148 fails to teach, — the first target coil having a k-fold symmetry of a first periodicity, and the second target coil having a k-fold symmetry of a second periodicity that is different than the first periodicity; — the at least two first pickup coils having a k-fold symmetry matching the first periodicity, and the at least two second pickup coils having a k-fold symmetry matching the second periodicity, —.
	In analogous art, JANISCH teaches, — the first target coil (Fig. 11: secondary target (13, 17)) having a k-fold symmetry of a first periodicity (Fig. 11: metallic pattern 23), and the second target coil (Fig. 11: primary target (12, 16)) having a k-fold symmetry of a second periodicity (Fig. 11: metallic pattern 21) that is different than the first periodicity (Fig. 11: ¶ 0051; Examiner interpretation: the different metallic patterns are due to the different k-fold symmetry); — the at least two first pickup coils (Fig. 11: sensing coils 2, 4, 5) having a k-fold symmetry matching the first periodicity (Fig. 11, ¶ 0073: The patterns on the primary 16 and secondary 17 target wheel correspond to the sensing coils 2, 4, 5 on the PCB 3, id est the particular patterns cover the respective sensing coil on the PCB 3), and the at least two second pickup coils (Fig. 11: sensing coils 2, 4, 5) having a k-fold symmetry matching the second periodicity (Fig. 11, ¶ 0073: The patterns on the primary 16 and secondary 17 target wheel correspond to the sensing coils 2, 4, 5 on the PCB 3, id est the particular patterns cover the respective sensing coil on the PCB 3), —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 by combining the first target coil taught by BERTIN `148 with the first target coil taught by JANISCH and combining the second target coil taught by BERTIN `148 with the second target coil taught by JANISCH to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

	Regarding Claim 5, BERTIN `148 in view of JANISCH teaches the limitations of claim 1, which this claim depends on.
	BERTIN `148 further teaches, the torque sensor of claim 1, wherein: the stator circuitry further comprises a first power coil (Fig. 5: excitation coil 300) coupled to an oscillator (Fig. 5: oscillator 502), the oscillator being configured to supply an alternating current (AC) signal to the first power coil (Fig. 5, ¶ 0071), —, and the signals induced in the at least two first pickup coils and the at least two second pickup coils are based upon the AC signal supplied to the first power coil. (¶ 0072.)
	JANISCH further teaches, — the rotor circuitry further comprises a second power coil (Fig. 11: primary target wheel 16, metallic pattern 21) that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the first target coil —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second target coil taught by BERTIN `148 in view of JANISCH with the second power coil taught by JANISCH such that the second power coil that is inductively coupled to the first power coil, and conductively coupled to the first target coil to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.] 

	Regarding Claim 7, BERTIN `148 in view of JANISCH teaches the limitations of claim 5, which this claim depends on.
	BERTIN `148 in view of JANISCH further teaches, the torque sensor of claim 5, wherein the second power coil is further conductively coupled to the second target coil — (Examiner interpretation: One skilled in the art would be able to couple the second power coil (Fig. 11: primary target wheel 16, metallic pattern 21) taught by JANISCH and the (Fig. 1: second/bottom rotor 108) taught by BERTIN `148.)
	JANISCH further teaches, — and wherein the rotator circuitry further comprises a third power coil (Fig. 11: secondary target wheel 17, metallic pattern 23) that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the second target coil.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the first target coil taught by BERTIN `148 in view of JANISCH with the third power coil taught by JANISCH such that the third power coil that is inductively coupled to the first power coil, and conductively coupled to the second target coil to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

	Regarding Claim 8, BERTIN `148 in view of JANISCH teaches the limitations of claim 1, which this claim depends on.
	JANISCH further teaches, the torque sensor of claim 1, wherein the first target coil (Fig. 3, secondary target (13, 17)) is conductively coupled to the second target coil (Fig. 3, primary target (12, 16)) via one or more flexible wires. (Fig. 3, ¶ 0067; Examiner interpretation: it would be obvious for one skilled in the art to conductively couple the first target coil and the second target coil with flexible wires since the torque sensor is utilized in a steering that rotates in one direction with a stop.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second target coil taught by BERTIN `148 in view of JANISCH with the first target coil taught by JANISCH; and combining the first target coil taught by BERTIN `148 in view of JANISCH with the second target coil taught by JANISCH to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

	Regarding Claim 9, BERTIN `148 in view of JANISCH teaches the limitations of claim 1, which this claim depends on.
	BERTIN `148 further teaches, the torque sensor of claim 1, wherein the first target coil is conductively coupled to the second target coil via the torsion element. (Fig. 1, ¶ 0048: torsion bar 104; Examiner interpretation: it is inherent for the first target coil and the second target coil to be conductively coupled with the torsion bar since the torsion bar is a metal.)

	Regarding Claim 14, BERTIN `148 teaches, a torque sensor system (Fig. 1: torque sensing assembly 100), comprising: a rotatable input shaft (Fig. 1: first member 102A); a rotatable output shaft (Fig. 1: second member 102B) coupled to the rotatable input shaft, the rotatable input shaft and the rotatable output shaft having a common rotation axis and forming a torsion angle (Fig. 1: θRT (the first/top rotor angular change) and θRB (the second/bottom rotor angular change)) between one another when torque is transmitted in response to rotation of the rotatable input shaft; a first target coil (Fig. 1: first/top rotor 106) coupled to one of the rotatable input shaft or the rotatable output shaft and being disposed coaxially about the common rotation axis, —; a second target coil (Fig. 1: second/bottom rotor 108) coupled to other one of the rotatable input shaft and rotatable output shaft and being disposed coaxially about the common rotation axis, —; a first pickup coil system (Fig. 3E: first/top receiver ST) having at least two first pickup coils (Fig. 3E: one or more first coils 302) disposed coaxially about the common rotation axis, —; a second pickup coil system (Fig. 3E: second/bottom receiver SB) having at least two second pickup coils (Fig. 3E: second coils 304) configured to be disposed coaxially about the common rotation axis, —; and stator circuitry (Fig. 1: stator 110) configured to calculate the torsion angle (Fig. 5, ¶ 0083; Examiner interpretation: delta angle Δθ  measurable torque) based upon signals induced in the at least two first pickup coils via inductive coupling with the first target coil (Fig. 5, ¶ 0057: This mutual inductance arises due to the rotational symmetry of the rotor and stator) and based upon signals induced in the at least two second pickup coils via inductive coupling with the second target coil. (Fig. 5, ¶ 0057: This mutual inductance arises due to the rotational symmetry of the rotor and stator.)
	BERTIN `148 fails to teach, — the first target coil being astatic and having a k-fold symmetry of a first periodicity; —, the second target coil being astatic and having a k-fold symmetry of a second periodicity that is different than the first periodicity; — the at least two first pickup coils each being astatic and having a k-fold symmetry matching the first periodicity; — the at least two second pickup coils each being astatic and having a k-fold symmetry matching the second periodicity; —.
	In analogous art, JANISCH teaches, — the first target (Fig. 11: secondary target (13, 17)) coil being astatic and having a k-fold symmetry of a first periodicity (Fig. 11: metallic pattern 23); —, the second target coil (Fig. 11: primary target (12, 16)) being astatic and having a k-fold symmetry of a second periodicity (Fig. 11: metallic pattern 21) that is different than the first periodicity (Fig. 11: ¶ 0051; Examiner interpretation: the different metallic patterns are due to the different k-fold symmetry); — the at least two first pickup coils (Fig. 11: sensing coils 2, 4, 5) each being astatic and having a k-fold symmetry matching the first periodicity (Fig. 11, ¶ 0073: The patterns on the primary 16 and secondary 17 target wheel correspond to the sensing coils 2, 4, 5 on the PCB 3, id est the particular patterns cover the respective sensing coil on the PCB 3); — the at least two second pickup coils (Fig. 11: sensing coils 2, 4, 5) each being astatic and having a k-fold symmetry matching the second periodicity (Fig. 11, ¶ 0073: The patterns on the primary 16 and secondary 17 target wheel correspond to the sensing coils 2, 4, 5 on the PCB 3, id est the particular patterns cover the respective sensing coil on the PCB 3); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 by combining the first target coil taught by BERTIN `148 with the first target coil taught by JANISCH and combining the second target coil taught by BERTIN `148 with the second target coil taught by JANISCH to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

	Regarding Claim 17, BERTIN `148 in view of JANISCH teaches the limitations of claim 14, which this claim depends on.
	JANISCH further teaches, the torque sensor system of claim 14, wherein the first target coil (Fig. 3, secondary target (13, 17)) is conductively coupled to the second target coil (Fig. 3, primary target (12, 16)) via one or more flexible wires. (Fig. 3, ¶ 0067; Examiner interpretation: it would be obvious for one skilled in the art to conductively couple the first target coil and the second target coil with flexible wires since the torque sensor is utilized in a steering that rotates in one direction with a stop.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second target coil taught by BERTIN `148 in view of JANISCH with the first target coil taught by JANISCH; and combining the first target coil (Fig. 1: first/top rotor 106) taught by BERTIN `148 with the second target coil taught by JANISCH to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

	Regarding Claim 18, BERTIN `148 in view of JANISCH teaches the limitations of claim 14, which this claim depends on.
	BERTIN `148 further teaches, the torque sensor system of claim 14, wherein the first target coil is conductively coupled to the second target coil via the rotatable output shaft. (Fig. 1, ¶ 0048: torsion bar 104; Examiner interpretation: it is inherent for the first target coil and the second target coil to be conductively coupled with the torsion bar since the torsion bar is a metal.)

6.	Claim(s) 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over BERTIN (US 2019/0310148 A1) (herein after BERTIN `148) in view of JANISCH et al (US 2019/0331541 A1) (herein after JANISCH) as applied to claims 1, 5, 7 – 9, 14, 17 above, further in view of JANISCH et al (US 2019/0331541 A1) (herein after JANISCH) and further in view of BERTIN (US 2019/0063956 A1) (herein after BERTIN `956).

	Regarding Claim 6, BERTIN `148 in view of JANISCH teaches the limitations of claim 5, which this claim depends on.
	BERTIN `148 in view of JANISCH fail to teach, the torque sensor of claim 5, wherein the second power coil is configured to be coupled to the first target coil via a series capacitor.
	In analogous art, BERTIN `956 teaches, the torque sensor of claim 5, wherein the second power coil (Fig. 3D: resonant rotor 306) is configured to be coupled to the first target coil via a series capacitor. (Fig. 3D: capacitor C3.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second power coil taught by BERTIN `148 in view of JANISCH with the second power coil and series capacitor taught by BERTIN `956 to achieve the predictable result of a larger signal being received from the rotor coils due to resonance of the capacitor and the coils. [BERTIN `956: ¶ 0055.] 

	Regarding Claim 15, BERTIN `148 in view of JANISCH teaches the limitations of claim 14, which this claim depends on.
	BERTIN `148 further teaches, the torque sensor system of claim 14, further comprising: a first power coil (Fig. 5: excitation coil 300) coupled to an oscillator (Fig. 5: oscillator 502), the oscillator being configured to supply an alternating current (AC) signal to the first power coil (Fig. 5, ¶ 0071); and a second power coil that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the first target coil via a series capacitor, wherein the signals induced in the at least two first pickup coils and the at least two second pickup coils are based upon the AC signal supplied to the first power coil. (¶ 0072.)
	BERTIN `148 in view of JANISCH fails to teach, — and a second power coil that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the first target coil via a series capacitor —.
In analogous art, JANISCH teaches, — and a second power coil (Fig. 11: primary target wheel 16, metallic pattern 21) that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the first target coil —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second target coil taught by BERTIN `148 in view of JANISCH with the second power coil taught by JANISCH such that the second power coil that is inductively coupled to the first power coil, and conductively coupled to the first target coil to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]
	BERTIN `148 in view of JANISCH fail to teach, — and a second power coil — coupled to the first target coil via a series capacitor —.
	In analogous art, BERTIN `956 teaches, — and a second power coil (Fig. 3D: resonant rotor 306) — coupled to the first target coil via a series capacitor — (Fig. 3D: capacitor C3.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the second power coil taught by BERTIN `148 in view of JANISCH with the second power coil and series capacitor taught by BERTIN `956 to achieve the predictable result of a larger signal being received from the rotor coils due to resonance of the capacitor and the coils. [BERTIN `956: ¶ 0055.]

	Regarding Claim 16, BERTIN `148 in view of JANISCH in view of BERTIN `956 teaches the limitations of claim 15, which this claim depends on.
	BERTIN `148 in view of JANISCH further teach, the torque sensor system of claim 15, wherein the second power coil is further conductively coupled to the second target coil, — (Examiner interpretation: One skilled in the art would be able to couple the second power coil (Fig. 11: primary target wheel 16, metallic pattern 21) taught by JANISCH and the (Fig. 1: second/bottom rotor 108) taught by BERTIN `148.)
	JANISCH further teaches, — and further comprising: a third power coil (Fig. 11: secondary target wheel 17, metallic pattern 23) that is (i) inductively coupled to the first power coil, and (ii) conductively coupled to the second target coil.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH in view of BERTIN `956 by combining the first target coil taught by BERTIN `148 with the third power coil taught by JANISCH such that the third power coil that is inductively coupled to the first power coil, and conductively coupled to the second target coil to achieve the predictable result of detecting both angle and torque sensor on the same thin substrate. [JANISCH: ¶ 0025.]

7.	Claim(s) 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over BERTIN (US 2019/0310148 A1) (herein after BERTIN `148) in view of JANISCH et al (US 2019/0331541 A1) (herein after JANISCH) as applied to claims 1, 5, 7 – 9, 14, 17 above, and further in view of Onoda et al (US 2005/0028613 A1) (herein after Onoda).

	Regarding Claim 12, BERTIN `148 in view of JANISCH teaches the limitations of claim 1, which this claim depends on.
	BERTIN `148 fails to teach, the torque sensor of claim 1, wherein: the stator circuitry further comprises a first power coil, the rotor circuitry further comprises a second power coil, and the first power coil and the second power coil have a mutual inductance between one another that is constant with respect to (i) a rotation angle of the first power coil, (ii) a rotation angle of the second power coil, and the torsion angle.
	In analogous art, Onoda teaches, the torque sensor of claim 1, wherein: the stator circuitry further comprises a first power coil (Fig. 1 outer coil portion 53; Examiner interpretation: outer coil portion 53 is the first outer coil portion 53 of stator 50S of first resolver 50), the rotor circuitry further comprises a second power coil (Fig. 1 inner coil portion 54; Examiner interpretation: inner coil portion 54 is the first inner coil portion 54 of rotor 50R of first resolver 50), and the first power coil and the second power coil have a mutual inductance between one another (Fig. 1, ¶ 0012: the first resolver adjusted to detect a rotational angle of the torsion bar based upon a change of a mutual inductance between the first outer coil portion and the first inner coil portion) that is constant with respect to (i) a rotation angle of the first power coil (Fig. 1, ¶ 0012: circumferential directional angle of the first outer coil portion), (ii) a rotation angle of the second power coil (Fig. 1, ¶ 0012: circumferential directional angle of the second outer coil portion), and the torsion angle. (Fig. 1, ¶ 0012: torque applied to the torsion bar is detected based upon a difference between the angle detected by the first resolver and the angle detected by the second resolver.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the stator circuitry taught by BERTIN `148 in view of JANISCH with the stator circuitry taught by Onoda and combining the rotor circuitry taught by BERTIN `148 in view of JANISCH with the rotor circuitry taught by Onoda to achieve the predictable result of manufacturing a torque sensor with increased production capability and reduced cost. [Onoda: ¶ 0056.]

	Regarding Claim 21, BERTIN `148 in view of JANISCH teaches the limitations of claim 14, which this claim depends on.
	BERTIN `148 fails to teach, the torque sensor system of claim 14, wherein the stator circuitry further comprises a first power coil, and further comprising: rotor circuitry comprising a second power coil, the first power coil and the second power coil having a mutual inductance between one another that is constant with respect to (i) a rotation angle of the first power coil, (ii) a rotation angle of the second power coil, and the torsion angle.
	In analogous art, Onoda teaches, the torque sensor system of claim 14, wherein the stator circuitry further comprises a first power coil (Fig. 1 outer coil portion 53; Examiner interpretation: outer coil portion 53 is the first outer coil portion 53 of stator 50S of first resolver 50), and further comprising: rotor circuitry (Fig. 1 rotor 50R) comprising a second power coil (Fig. 1 inner coil portion 54; Examiner interpretation: inner coil portion 54 is the first inner coil portion 54 of rotor 50R of first resolver 50), the first power coil and the second power coil having a mutual inductance between one another (Fig. 1, ¶ 0012: the first resolver adjusted to detect a rotational angle of the torsion bar based upon a change of a mutual inductance between the first outer coil portion and the first inner coil portion) that is constant with respect to (i) a rotation angle of the first power coil (Fig. 1, ¶ 0012: circumferential directional angle of the first outer coil portion), (ii) a rotation angle of the second power coil (Fig. 1, ¶ 0012: circumferential directional angle of the second outer coil portion), and the torsion angle. (Fig. 1, ¶ 0012: torque applied to the torsion bar is detected based upon a difference between the angle detected by the first resolver and the angle detected by the second resolver.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BERTIN `148 in view of JANISCH by combining the stator circuitry taught by BERTIN `148 with the stator circuitry taught by Onoda and combining the rotor circuitry taught by BERTIN `148 in view of JANISCH  with the rotor circuitry taught by Onoda to achieve the predictable result of manufacturing a torque sensor with increased production capability and reduced cost. [Onoda: ¶ 0056.]

Allowable Subject Matter
8.	Claims 2 – 4, 10, 11, 13, 19, 20, 22 – 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta') by: calculating a rotational position phi1' of the first target coil with respect to the first pickup coil system based upon the signals induced in the at least two first pickup coils; calculating a rotational position phi2' of the second target coil with respect to the second pickup coil system based upon the signals induced in the at least two second pickup coils; and iteratively evaluating the equation: delta’ = (phi1’/k1) – (phi2’ /k2) + (360° * (m1/k1 – m2/k2)) for each of a combination of different integer values of (0 ≤ m1 ≤ k1-1) and (0 ≤ m2 ≤ k2) to identify the torsion angle delta' using the set of integer values m1, m2 that yield the smallest absolute value for delta', wherein k1 represents the k-fold symmetry of the first target coil having a first periodicity, and wherein k2 represents the k-fold symmetry of the second target coil having a second periodicity.”
10.	With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta') by: calculating a rotational position phi1' of the first target coil with respect to the first pickup coil system based upon the signals induced in the at least two first pickup coils; calculating a rotational position phi2' of the second target coil with respect to the second pickup coil system based upon the signals induced in the at least two second pickup coils; and evaluating the equation: 
delta’ = (phi1’/k1) – (phi2’ /k2) + (360° * (m1/k1 – m2/k2)) using a set of predetermined integer values that correlate the term (360° * (m1/k1 – m2/k2)) to specific combinations of different integer values within a range of (0 ≤ m1 ≤ k1-1) and (0 ≤ m2 ≤ k2) to identify the torsion angle delta' as the solution with a combination of ml and m2 values that yields the smallest absolute value for delta' in accordance with the term (360° * (m1/k1 – m2/k2)), wherein k1 represents the k-fold symmetry of the first target coil having a first periodicity, and wherein k2 represents the k-fold symmetry of the second target coil having a second periodicity.”
11.	With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the first target coil and the second target coil have a mutual inductance between one another that is one-tenth or less than the self-inductance of the first target coil or the second target coil.”
12.	With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein: the first target coil and the second target coil are each configured to be disposed on the same side of the stator circuitry, the first target coil is configured to be disposed closer to the stator circuitry than the second target coil, and the first periodicity of the first target coil is greater than the second periodicity of the second target coil.”
13.	With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein: each one of the at least two first pickup coils included in the first pickup coil system are rotationally offset from one another in a circumferential direction in accordance with the function             
                
                    
                        1
                    
                    
                        2
                        N
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                1
                            
                        
                    
                
            
         for an even number N of coils in the first pickup system, and             
                
                    
                        1
                    
                    
                        N
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                1
                            
                        
                    
                
            
         for and odd number N of coils in the first pickup with k1 representing the first periodicity, and each one of the at least two second pickup coils included in the second pickup coil system are rotationally offset from one another in a circumferential direction in accordance with the function             
                
                    
                        1
                    
                    
                        2
                        M
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                2
                            
                        
                    
                
            
         for an even number M of coils in the second pickup system, and             
                
                    
                        1
                    
                    
                        M
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                2
                            
                        
                    
                
            
         for and odd number M of coils in the second pickup system, with k2 representing the second periodicity.”
14.	With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta) by: performing amplitude demodulation and normalization of the signals induced in the at least two first pickup coils to provide a first set of signals a, b that are normalized to a predefined amplitude; performing amplitude demodulation and normalization of the signals induced in the at least two second pickup coils to provide a second set of signals c, d that are normalized to the predefined amplitude; calculating an intermediate quantity A using at least one of (i) arctan2{b+d, a-c}, or (ii)calculating an intermediate quantity B using at least one of (i) arctan2 { b+d, a+c }, or (ii) arctan2{ a-c, d-b}; and calculating the torsion angle delta by iteratively evaluating the equation: delta = C1 * A + C2 * B + C3 * m2 using different values for m2 until a solution for the torsion angle delta is identified that lies within a predetermined range of allowable torsion angles, wherein each of the coefficients C1, C2, and C3 are predetermined values dependent upon the k-fold symmetry of the first target coil and the k-fold symmetry of the second target coil.”
15.	With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim: “a first power coil coupled to an oscillator, the oscillator being configured to supply an alternating current (AC) signal to the first power coil, and wherein: the first target coil and the second target coil are each configured to be disposed on the same side of the first power coil, the first target coil is configured to be disposed closer to the first power coil than the second target coil, and the first periodicity of the first target coil is greater than the second periodicity of the second target coil.”
16.	With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein: each one of the at least two first pickup coils included in the first pickup coil system are rotationally offset from one another in a circumferential direction in accordance with the function              
                
                    
                        1
                    
                    
                        2
                        N
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                1
                            
                        
                    
                
            
         for an even number N of coils in the first pickup system, and             
                
                    
                        1
                    
                    
                        N
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                1
                            
                        
                    
                
            
         for and odd number N of coils in the first pickup system, with k1 representing the first periodicity, and each one of the at least two second pickup coils included in the second pickup coil system are rotationally offset from one another in a circumferential direction in accordance with the function             
                
                    
                        1
                    
                    
                        2
                        M
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                2
                            
                        
                    
                
            
         for an even number M of coils in the second pickup system, and             
                
                    
                        1
                    
                    
                        M
                    
                
                
                    
                        
                            
                                360
                                °
                            
                            
                                k
                                2
                            
                        
                    
                
            
         for and odd number M of coils in the second pickup system, with k2 representing the second periodicity.”
17.	With respect to claim 22, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta') by: calculating a rotational position phi1' of the first target coil with respect to the first pickup coil system based upon the signals induced in the at least two first pickup coils; calculating a rotational position phi2' of the second target coil with respect to the second pickup coil system based upon the signals induced in the at least two second pickup coils; and iteratively evaluating the equation: delta’ = (phi1’/k1) – (phi2’ /k2) + (360° * (m1/k1 – m2/k2)), for each of a combination of different integer values of (0 ≤ m1 ≤ k1-1) and (0 ≤ m2 ≤ k2) to identify the torsion angle delta' using the set of integer values m1, m2 that yield the smallest absolute value for delta', wherein k1 represents the k-fold symmetry of the first target coil having a first periodicity, and wherein k2 represents the k-fold symmetry of the second target coil having a second periodicity.”
18.	With respect to claim 23, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta') by: calculating a rotational position phi1' of the first target coil with respect to the first pickup coil system based upon the signals induced in the at least two first pickup coils; calculating a rotational position phi2' of the second target coil with respect to the second pickup coil system based upon the signals induced in the at least two second pickup coils; and evaluating the equation: delta’ = (phi1’/k1) – (phi2’ /k2) + (360° * (m1/k1 – m2/k2)) using a set of predetermined integer values that correlate the term 360*(m1/k1 - m2/k2) to specific combinations of different integer values within a range of (0 ≤ m1 ≤ k1-1) and (0 ≤ m2 ≤ k2) to identify the torsion angle delta' as the solution with a combination of m1 and m2 values that yields the smallest absolute value for delta' in accordance with the term (360° * (m1/k1 – m2/k2)), wherein k1 represents the k-fold symmetry of the first target coil having a first periodicity, and wherein k2 represents the k-fold symmetry of the second target coil having a second periodicity.”
19.	With respect to claim 24, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the stator circuitry is configured to calculate the torsion angle (delta) by: performing amplitude demodulation and normalization of the signals induced in the at least two first pickup coils to provide a first set of signals a, b that are normalized to a predefined amplitude; performing amplitude demodulation and normalization of the signals induced in the at least two second pickup coils to provide a second set of signals c, d that are normalized to the predefined amplitude; calculating an intermediate quantity A using at least one of (i) arctan2{b+d, a-c}, or (ii)calculating an intermediate quantity B using at least one of (i) arctan2{b+d, a+c}, or (ii) arctan2{ a-c, d-b 1; calculating the torsion angle delta by iteratively evaluating the equation: delta = C1 * A + C2 * B + C3 * m2, using different values for m2 until a solution for the torsion angle delta is identified that lies within a predetermined range of allowable torsion angles, wherein each of the coefficients C1, C2, and C3 are predetermined values dependent upon the k-fold symmetry of the first target coil and the k-fold symmetry of the second target coil.”

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irle et al (US 6,236,199 B1) teaches, a torque sensor (Fig. 3.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868